Citation Nr: 0938561	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran served on active duty from August 1941 to 
December 1945.  He died on May [redacted], 2006.  The appellant is his 
daughter.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2006; the death certificate 
lists the immediate cause of death as sepsis due to chronic 
lung disease.

2.  At the time of his death, service connection was not in 
effect for any disabilities.

3.  The competent evidence does not establish that service-
connected disability was either the principal or a 
contributory cause of the Veteran's death.

4.  The Veteran was not in receipt of pension or compensation 
during his lifetime; did not have an original or reopened 
claim pending at the time of his death; his remains are not 
being held by a State or a political subdivision of a State; 
and he was not hospitalized by the VA at the time of his 
death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).

2.  The requirements for payment of burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.1600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the July 2006 and August 
2006 VCAA notification letters sent to the appellant are 
insufficient.

The July 2006 and August 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant informed her of 
what evidence was required to substantiate a claim of 
entitlement to service connection for the cause of the 
Veteran's death and a claim of entitlement to burial 
benefits.  These letters also informed her of her and VA's 
respective duties for obtaining evidence.  However, she was 
not informed that the Veteran had not been granted service 
for any disabilities during the Veteran's lifetime.

Nevertheless, the Board finds that the error outlined above 
did not affect the essential fairness of the adjudication.  
In this regard, the Board finds that the purpose of the 
notice was not frustrated in this case, as written statements 
on appeal by the appellant and her representative reflect 
actual knowledge on the part of the claimant of what was 
needed to substantiate the claim for service connection for 
the cause of the Veteran's death.  Further, a statement of 
the case, issued to the appellant, informed the appellant 
that service connection had not been established for any 
disabilities and what was necessary to establish service 
connection for the cause of the veteran's death.  Hence, the 
Board finds that any defect was cured by actual knowledge on 
the part of the claimant of what was needed to substantiate 
the claim and that further development with regard to VA's 
duty to notify under VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).    

In addition, a March 2006 letter from VA explained the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant did received complete VCAA notice 
prior to the RO's initial adjudication of her claim by the 
issuance of the November 2006 rating decision.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the Board notes that 
portions of the Veteran's service treatment records and 
service personnel records are not available, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence associated with the Veteran's claims file, 
repeated attempts to locate the relevant service medical and 
personnel records have proven futile, and no additional 
records were found or are to be had.  When, as here, at least 
a portion of the service records cannot be located, through 
no fault of the Veteran, VA has a "heightened" obligation 
to more fully discuss the reasons and bases for its decision 
and to carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Nevertheless, the claims file contains reports of the 
Veteran's private and VA post-service treatment and 
examination.  Additionally, the claims file contains the 
appellant's own statements in support of her claims.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon, such 
that a VA medical opinion is not required in this instance.  
In this case, there is no credible evidence of record that 
establishes that the Veteran's sepsis and chronic lung 
disease, was due to an incident in service or that his 
service-connected disabilities in any way contributed to his 
death.  The appellant has not identified or submitted any 
objective medical evidence in support of her claim.  As such, 
VA is not required to obtain a VA medical opinion in order to 
adjudicate the appellant's claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
only has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  Furthermore, if a veteran was a former 
prisoner of war and develops certain diseases, including 
cardiovascular disease, that are manifested to a compensable 
degree at any time following service, service connection may 
be presumed even if there is no record of such disease during 
service  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Burial Benefits

The term "burial benefits" means payment of money toward 
funeral and burial expenses. See 38 C.F.R. §§ 3.1600(a), (b).  
A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600 (2008).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid. 38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:  (1) At the time of 
death, the veteran was in receipt of pension or compensation; 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of his death; or (3) the deceased 
was a veteran of any war or was discharged from service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a State or a 
political subdivision of the State.  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600(b).  In addition, burial benefits are 
payable if a person dies from a nonservice-connected cause 
while properly hospitalized by the VA.  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

Analysis

Service Connection for the Cause of the Veteran's Death

The appellant contends the Veteran's death due to sepsis as a 
consequence of chronic lung disease resulted from his 
military service.  Unfortunately, however, there is no 
evidence substantiating this allegation.  

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of his service treatment records 
are unavailable through no fault of the appellant's own, the 
VA's duty to assist, duty to provide reasons and bases for 
its findings and conclusions, and duty to consider carefully 
the benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Veteran's service personnel records indicate that the 
Veteran had service from August 1941 to December 1945 and 
that he was a prisoner of war (POW) from May 1942 to December 
1942.  During his lifetime, service connection was not 
established for any disabilities.  According to his death 
certificate, the Veteran died in May 2006 due to sepsis as a 
result of chronic lung disease.    

Based on the relevant evidence of record, the Board finds 
that there is a  preponderance of evidence against the claim 
for service connection for the cause of the Veteran's death.  
There is no evidence that the Veteran was treated for sepsis 
or chronic lung disease during his service or within one year 
of his discharge from service.  See 38 U.S.C.A. §§ 1110, 
1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  

Furthermore, the medical evidence of record indicates that 
the Veteran's chronic lung disease was first manifested many 
years after his service in the military ended.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  In this regard, 
the Board points out that the only evidence of record 
demonstrating a history of respiratory complaints was from a 
1987 VA examination, over 40 years after his discharge from 
service.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the Veteran's sepsis or chronic lung 
disease that caused the Veteran's death was in any way 
related to his service in the military.  The appellant has 
not submitted any such evidence demonstrating that the 
Veteran's sepsis or chronic lung disease were related to his 
military service, including any incident of the Veteran's 
service.  Similarly, while the Board concedes that the 
Veteran was a POW during World War II, the record does not 
demonstrate that the Veteran had a disease which could be 
presumed to result from his POW experiences during World War 
II.  

The Board acknowledges the sincerity of the appellant's 
beliefs that the Veteran's death was somehow attributable to 
his service in the military.  However, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because there is a preponderance 
of evidence against the claim.  38 C.F.R. § 3.102.

Burial Benefits

Based on the record, the Board finds that entitlement to 
burial benefits is not established.  In this regard, the 
Veteran was not in receipt of pension or compensation at the 
time of his death, nor did he have an original or reopened 
claim pending at the time of his death.  The appellant does 
not contend otherwise.  There is also no indication from the 
record that the Veteran's body was being held by a State or a 
political subdivision of a State.  The Veteran's death 
certificate shows that the Veteran was buried in a private 
cemetery.  The record also does not reflect that the Veteran 
was hospitalized at the time of his death.  

The only remaining means by which the appellant could receive 
payment for burial is upon a finding that the Veteran's death 
was service-connected.  As discussed earlier in this 
decision, the preponderance of the evidence is against a 
finding of service-connected cause of death.  

While the Board appreciates and understands the appellant's 
contentions, neither the RO nor the Board are free to ignore 
laws enacted by Congress and regulations promulgated by the 
VA.  Accordingly, the Board concludes that burial benefits 
are not warranted.


ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.

Burial benefits are denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


